DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 39 and 41-59 are pending; claims 39, 41, 48, 49, 53, 54, 58 and 59 are amended; claims 39 and 41-59 are the allowable subject matter of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020 was filed after the mailing date of the application on December 21, 2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Examination Considerations
Applicant's Amendments filed August 11, 2020 have been received and entered into the present application. Claims 39 and 41-59 are pending and are herein examined on the merits.
Applicant's Reply, filed August 11, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.

Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 39 and 41-59, under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al., WO 2014/028459 (cited in IDS) is withdrawn. 

Applicant has amended claims limiting the scope to a method of treating cancer with the claimed compounds. Applicant has removed the scope of prevention and/or delay of progression thus obviating the rejection over Cheung et al. Applicant’s claims are directed to the use of compounds for treating cancer where the prior art is directed treating SMN-deficiency conditions such as spinal muscular atrophy (SMA). Subsequent to amendment, the claims are no longer anticipated and the rejection is therefore withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for treating cancer comprising administering to a subject in need thereof an effective amount of a FoxM1 gene splicing modifier compound of formula (IV), (V) or (VIII).  Applicants have demonstrated a novel method in their disclosure as originally filed.  Applicants' disclosure includes embodiments built around the claimed compounds inducing alternative splicing of FoxM1 in human fibroblasts cells treated with the compounds at a potencies ranging from 0.7 to 345 nM (see specification, p.80, starting at l.6; including Table 1). Applicant further discloses that this activity causes an arrest of the cell cycle and induction of apoptosis, thus antagonizing the pro-proliferative effect of functional FoxM1 (p.80, l.17-21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 39 and 41-59 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629


/TORI STRONG/Examiner, Art Unit 1629